o>

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 1:18-cv-01294-GJQ ECF No. 10 filed 12/26/18 PagelD.42 Page 1of3

FILED - GR

December 26, 2018 11:02 AM

UNITED STATES DISTRICT COURT C7 ERROR COURT
WESTERN DISTRICT OF MICHIGAN U.S. DISTRICT COURT

N DISTRICT OF MICHIGAN
SOUTHERN DIVISION oa ian. Scanned: WX? / alae

UNITED STATES OF AMERICA,

 

)
RESPONDENT )
) U.S.D.C. Case No:
)
) 1:02:CR:221)
Vs. )
)
) Civil Action No:
MARIA LUISA LARA, )
PETITIONER ) 1:18-cv-01294-GJQ
)
)
NOTICE OF APPEAL

Notice is hereby given that Maria Luisa Lara, Petitioner in the above
captioned and entitled cause of action, does hereby pursuant to writ of error corum
nobis filed under Title 1651 all Writs Act on October 15, 2018, requesting court to
correct its original judgment upon discovery of a fundamental error that did not
appear in the records of the original judgment's proceedings and would have
prevented adverse consequences which exist from the conviction.

Application from relief was denied and denied by the District Court of
November 27, 2018,

Petitioner herein appeals to the United States Court of Appeals for the
Circuit from the final judgment and order entered in this action on November 27,
2018 denying petitioner’s application for a writ of error corum nobis requesting
that the court grant and entertain a correction of an egregious error from which she
still suffers consequences.

NOTICE OF APPEAL

 
10

11

12

13

14

15

16

19

20

21

22

23

24

25

26

 

 

Case 1:18-cv-01294-GJQ ECF No. 10 filed 12/26/18 PagelD.43 Page 2 of 3

  
  
 

Respectfully submitted,

  

i ffl g
Maria Luisa Lara,
Pro se
Adelanto Detention Center
10400 Rancho Road
Adelanto, CA. 92301

NOTICE OF APPEAL

 
 

a = — |

6 *SL-:d0 Nannnntananeca

 

"ADIAUAS TVLSOd a | ANIINO SalIddNs 3454s YAGHO y
SALVLS G3ALINN eN09 Sdsn LV sn LISIA adoja BRZSSGSREOH Panciddy ayey Du0s9e19

SS

gt Seer L9E0 OF66 SCOS SOPE

IA

 

apd PGE Adlog keage 30f3

 

: , Ayr} One" # ONINOVUL SdSN
| | 7: 054A 'Try/ 3 fe? aif oft ,
IPO ma pyre’ oS | OOEZ-E0S6r IW SAldvY¥ GNVYD
oO Zong morte” phen
: bal / 2 af 3 4 g ~ reer He ; 4 1246 »Y) STwaddy 40 LuNOd SAIS gauinn ‘Ol
| 2 (v7 “YD v/ fe ae IHS

 

 

 

 

A{o|03 POP|Acud $] PUE @es}ues [e}Ng “Sf 8y2 Jo Aadald sip s| GulGeyoed SRL,

yes) pye(y Ble IL” 7 -agee) swtootnton sone some

. 1692-EZ168 AN SYOIA SVT
£€9-002 # SAY NYSLSV3 S SAze2

Wri}, 701 000
/ ): 7 9 4SN344q 4Os uSINaO NuaLSSM

SL PZ/Zb cae Aaaiad papedxy SNOULSHYY SNNVIEY
wAWd-z TIVIN ALIMOIdd

BOsLaononGszsd == EZ 16g Woy pele aL dgibefet

Ay py. -02L ryvaremunvans
eh 47-67 hea...

A BU
e076 ! a, Vigr# 79 37 OL'9$

yf 77 L
| - yf ye af 7 Va 2S > y Hy ping u/ ‘WOU £086 7200 0000 4900 #¢ Seer L9F0 OEE BCU5 - woes ;
L" ‘| eCIUS-N-4OND “Sivas

SSLLULS G3LUINI

eased he frtaabefesbs Ry Qoub(bieared ul? Holy

 

 

t a This envelope is made from post-consumer waste, Please recycle - again.

 

 

 

 

 

 

 

ponieses syGy ny ‘nde Rlendasy Saha vos

me Ssneypy ‘SJUSW|YS OPW AWOpe Buypues uy osn £0)

 

Qay¥INO3Y AOVLSOd 4ZIs
9V927 JIVW ALINOIad TVAS OL ATWAld SSFad
| TWAS OL ATW SSIS

 

 

 

 
